In re A1 Calvin; Cedarwood Manor, Inc.; Doritha Nash; Glenn Hanks; Marlene Billiot; Pamela Gaspard; Robert Leonards; Stacey Manuel; Stephanie Boudreaux; Talisha Harris Jacko; — Defendants); Applying For Supervisory and/or Remedial Writs, Parish of Calca-sieu, 14th Judicial District Court Div. D, No.2014-002454; to the Court of Appeal, Third Circuit, No. CW14-01275;
| iWrit denied.
| denied.
GUIDRY, J., would grant for reasons by J. CONERY of the 3rd Circuit Court of Appeal.
CLARK, J., would grant for reasons by J. CONERY of the 3rd Circuit Court of Appeal.
CRICHTON, J., would grant for reasons by J. CONERY of the 3rd Circuit Court of Appeal.